 



Exhibit 10.2
Hartville Group, Inc.
2006 Stock Option Plan
Stock Option Agreement
     Hartville Group, Inc., a Nevada corporation (the “Company”), has granted to
                                         (the “Participant”) an option (the
“Option”) to purchase                                          shares of the
Company’s common stock, $0.001 par value per share (the “Shares”), for a
purchase price of $                      per Share (the “Option Price”),
representing the fair market value of a share of the Company’s common stock on
                                        , 2006, the date of grant of the Option
(the “Grant Date”). The Option has been granted pursuant to the Company’s 2006
Stock Option Plan, as amended (the “Plan”), and shall include and be subject to
all provisions of the Plan, which are hereby incorporated herein by reference.
The Option shall also be subject to the following provisions of this Agreement:
     §1. Vesting. The Option shall be exercisable only with respect to the
Shares which have become “vested” from time to time under this Agreement. The
Option shall vest as follows, subject to Participant’s continuous status as an
employee of the Company or any of its subsidiaries on such dates:

                  Amount of Shares   Vesting Date    
 
           
 
 
 
 
 
   
 
           
 
           
 
           
 
           
 
           

     §2. Term. The Option shall expire on tenth anniversary of the Grant Date to
the extent not previously exercised but shall be subject to earlier termination
as provided in this Agreement and the Plan.
     §3. Termination of Employment. The exercise of any Options upon termination
of the Participant’s employment shall be subject to the provisions of
Section 5.6 of the Plan.
     §4. Method of Exercise. At any time when the Option is exercisable under
the Plan and this Agreement, and subject to any applicable restrictions on
exercise of the Option under the Plan or this Agreement, the Option shall be
exercisable, in whole or in part, from time to time during the term of the
Option by written notice to the Company at its principal office, which notice
shall:
          (a) State that the Option is being exercised thereby and specify the
number of Shares (which must be a whole number) with respect to which the

 



--------------------------------------------------------------------------------



 



Option is being exercised, the name of each person in whose name any such Shares
should be registered, his address, and his social security number;
          (b) Be signed by the person or persons entitled to exercise the Option
and, if the Option is being exercised by anyone other than the Participant, be
accompanied by proof satisfactory to counsel for the Company of the right of
such person or persons to exercise the Option under the Plan and all applicable
laws and regulations; and
          (c) Contain representations, warranties, and agreements with respect
to the investment intention of such person or persons in form and substance
satisfactory to counsel for the Company.
     §5. Notice of Disposition. The person exercising the Option shall notify
the Company when making any disposition of the Shares acquired upon exercise of
the Option, whether by sale, gift or otherwise.
     §6. Payment of Price. Upon exercise of the Option with respect to any of
the Shares and payment of the purchase price and any applicable withholding
taxes for such Shares in a manner permissible under the Plan, the Company shall
issue the Shares to the specified person or persons as provided in the Plan.
     §7. Transferability. The Option shall not be transferable by the
Participant except as provided in the Plan. Unless transferred as provided in
the Plan, the Option shall be exercisable during the lifetime of the Participant
(subject to any other applicable restrictions on exercise) only by the
Participant (or his legal representative) for his own account.
     §8. Restrictions. The Option and any Shares issued upon exercise of the
Option shall be subject to all restrictions in this Agreement or in the Plan. As
a condition of any exercise of the Option, the Company may require the
Participant or his successor to make any representation and warranty to comply
with any applicable law or regulation or to confirm any factual matters
reasonably requested by counsel for the Company.
     §9. Nonqualified Stock Option. The Option is not intended to qualify as an
incentive stock option under §422 of the Internal Revenue Code of 1986, as
amended.
     §10. Construction. In the event of any inconsistency between the provisions
of the Plan and the provisions of this agreement, the provisions of the Plan
shall control.
[Remainder of page intentionally left blank. Signature page follows.]

2



--------------------------------------------------------------------------------



 



              Hartville Group, Inc.
 
       
 
  By    
 
       
 
      Dennis C. Rushovich
 
      Chief Executive Officer

Acceptance of Agreement
     The Participant, as of the Grant Date set forth above, hereby:
(a) acknowledges receiving a copy of the Plan, which has either been previously
delivered to the Participant or is attached to this Agreement, and represents to
the Company that he/she is familiar with all provisions of the Plan; and
(b) accepts this Agreement and the Option granted to him/her under this
Agreement subject to all provisions of the Plan and this Agreement.

              [INSERT PARTICIPANT NAME]
 
            Signature:
 
     
 
            Print name:
 
     
 
            Address:
 
     
 
            Social Security No.
 
       

3